Citation Nr: 1222400	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  10-36 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a right ankle disability, to include bursitis.

3.  Entitlement to service connection for a left ankle disorder.

4.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

A hearing on this matter was held before the undersigned Veterans Law Judge on April 2, 2012.  A copy of the hearing transcript has been associated with the file.

Virtual VA contains two documents, received by the RO in May 2009, claiming entitlement to nonservice-connected pension.  In April 2012, the Veteran submitted a VA disability benefits questionnaire, diagnosing him with major depression and posttraumatic stress disorder (PTSD).  The issues of entitlement to nonservice-connected pension benefits and entitlement to service connection for a psychiatric disorder, to include PTSD have not been adjudicated by the RO and are not inextricably intertwined with the current appeal.  Therefore, they are referred to the agency of original jurisdiction (AOJ) for appropriate disposition.  

The decision below addresses the Veteran's hepatitis C claim.  The remaining issues on appeal are addressed in the remand that follows the decision below and are REMANDED to the RO through the Appeals Management Center in Washington, D.C.  


FINDING OF FACT

The Veteran has hepatitis C that is as likely as not related to his active duty.
CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, hepatitis C was incurred in his active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

      The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for hepatitis C, no further discussion of these VCAA requirements is required with respect to this claim.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine use, high-risk sexual activity, accidental exposure to blood and blood products while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA Fast Letter 98-110 (November 1998).  A veteran may have been exposed to hepatitis C during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran.  See VBA Fast Letter 04-13 (June 2004).  

Here, the Veteran asserts that he contracted hepatitis C during service, through exposure to blood and blood products while carrying out his duties as a medical specialist.  Specifically, he contends that he stuck himself with needles on multiple occasions and scratched his skin with bloody scalpels and that potentially contaminated blood was splashed on open wounds on his body.  His DD-214 confirms that his military occupational specialty was that of a medical specialist and that his last duty assignment was at the 28th Surgical Hospital, FORSCOM. 

The Veteran is competent to attest to conditions of his service which are readily observable to a lay person, such as needle sticks, scratching himself with scalpels, and having blood splashed on his own open wounds.  38 U.S.C.A. 1154(a) (West 2002); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board further finds that his assertions are credible, given the circumstances of his service as a medical specialist.  38 U.S.C.A. 1154(a) (West 2002) & VBA Fast Letter 04-13.  

VA clinical notes reflect a diagnosis of hepatitis C in March 2007, when post-service risk factors for hepatitis C were noted to include a history of IV drug use (based on the Veteran report of a one time IV drug use in service); intranasal cocaine use; multiple sexual partners; and intemperate alcohol use.  There was no mention of exposure to blood or blood products during service.  
The Veteran underwent a VA general medical examination in January 2009, but the examiner did not comment on any possible etiology for the Veteran's hepatitis C.  Thus, it is of no probative value here.  

The Veteran underwent a VA liver examination in July 2009.  The claims folder was reviewed, and the assertions of exposure to contaminated blood in service, as well as the post-service risk factors for hepatitis C, were noted.  When asked which risk factor was the most likely cause of the Veteran's hepatitis C, the examiner stated that it was "impossible" to determine.  Although the Veteran asserted exposure to blood and blood products during service, the evidence of record could not confirm needle sticks or splash exposure.  In addition, the Veteran's "homeless, transient lifestyle would lead one to believe that IV drug use or frequent sexual partners could be a risk factor.  However, the Veteran denied these risk factors."  

The examiner went on to state that he could not reach a conclusion as to the etiology of the Veteran's hepatitis C without resort to speculation, because there was no evidence of specific exposure to hepatitis C and no laboratory evidence of hepatitis C while in active service and because the Veteran reportedly denied needle sticks while in service, claiming only "vague" exposure to blood products which "could not be confirmed."  The examiner went on to state, however, that there were no other post-service risk factors to which hepatitis C could be attributed.  The Veteran's transient lifestyle, with a period of homelessness, was associated with hepatitis C risk factors, but the Veteran denied IV drug use, tattoos, major trauma, and multiple sexual partners, nor was there documentation of them.  He did have a history of crack cocaine, cannabis, and alcohol abuse.  

The Board finds that this opinion suffers from a lack of specificity and certainty, because it cannot identify any risk factor to which hepatitis C is best attributed. See, e.g., Jones v. Shinseki, 23 Vet. App. 382 (2010) (a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled"); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); & Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection).  

In addition, the examiner's conclusions are based in part on the lack of objective evidence of needle sticks, scalpel scratches, blood splashing or other exposure to contaminated blood during service.  However, as noted above, the Veteran is competent to report such events.  Moreover, his account of having been exposed to blood during his service is credible and is otherwise consistent with the expected circumstances of service as a medical specialist.  38 U.S.C.A. 1154(a).  The Veteran testified during his April 2012 hearing that the nature of his emergency medical work did not allow for immediate reporting of exposure to potentially contaminated blood or blood products, an assertion the Board also finds credible.  Id.  

The medical opinion also comments on the lack of specific exposure to hepatitis C during service, or laboratory findings of the disorder; however, there was no test to detect the presence of hepatitis C until 1989, well after the Veteran's separation from service.  See VBA Fast Letter 98-110 (November 1998).  For all of these reasons, the Board finds that the July 2009 examination report is not probative.  

Based on a review of the evidence, the Board finds that service connection for hepatitis C is warranted.  The evidence reflects exposure to a significant risk factor for hepatitis C during service-specifically, exposure to blood and blood products.  The VA examiner could not exclude the possibility that the Veteran's exposure to blood and blood products could have caused his hepatitis C.  Thus, in considering the medical and lay evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has hepatitis C that was incurred in service.  The evidence is in favor of the grant of service connection for this disorder.  Service connection for hepatitis C is, therefore, granted.  38 U.S.C.A §5107 (West 2002).  

ORDER

Entitlement to service connection for hepatitis C is granted.  
REMAND

Although further delay is regrettable, the Board finds that additional development is necessary in order to adjudicate the remaining issues on appeal.

During his April 2012 hearing, the Veteran testified that he was treated for his ankle problems at Bristol Medical Center, and that his treatment providers there were aware of his in-service ankle injuries.  Records from Bristol Medical Center have not been received.  Because these records may be of use in deciding the claim, they should be obtained.  38 C.F.R. § 3.159(c)(1) (2011).

Furthermore, there are outstanding VA treatment notes that have not been associated with the claims folder.  Specifically, a VA clinical note dated in March 2008 reflects that degenerative joint disease of the right knee was observed on X-ray in April 2007; however, the April 2007 X-ray report is not of record.  

In addition, an April 2007 VA clinical note reflects that the Veteran was admitted to the Mountain Home VA Medical Center (VAMC) domiciliary facility for "lack of housing/vocational rehabilitation."   It is unclear from this note whether the Veteran participated in VA's vocational rehabilitation program.  On remand, therefore, a search should be undertaken for any available vocational rehabilitation folder.  See 38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2) & Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

The most recent records from the Mountain Home VAMC are dated July 2009.  It appears that the Veteran receives regular treatment from this facility.  Thus, updated VA treatment records should be obtained on remand.  Id.  

In addition, in April 2012, the Veteran indicated that he is now receiving disability benefits from the Social Security Administration (SSA).  VA will make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  Thus, upon remand, the Veteran's SSA records (to include any decision from SSA as well as the medical records used in support of any such determination) should be requested and associated with the his VA claims folder.

Moreover, the STRs document several ankle complaints in service, including two sprains and a diagnosis of right ankle bursitis in April 1974.  In June 1974, the Veteran reported pain in both his right and left ankles and described as a "burning pain ... when standing or walking."  The STRs also document one episode of left knee pain, in December 1972, with normal physical examination and normal X-rays.  No ankle or knee abnormalities or reports of pain in those areas were noted on the Veteran's separation examination in July 1975.  

Post-service evidence reflects reports of bilateral ankle and bilateral knee pain.  A June 2007 VA clinical record noted intermittent right ankle pain on a daily basis, with an additional notation that the Veteran "used to have this problem when he was in the service."  

The Veteran received a VA examination of his right ankle in July 2009.  The examiner did not examine or comment upon any left ankle or bilateral knee problems.  After reviewing the claims folder, the examiner diagnosed right ankle bursitis and arthritis, and concluded that it was less likely than not that these disorders were related to his service.  The examiner found that the Veteran's right ankle complaints during service were soft tissue injuries which resolved completely prior to his discharge.  The examiner also noted a statement in a March 2007 VA clinical note that the Veteran was able to walk up to 5 miles a day.  In the examiner's view, the Veteran should not have been able to accomplish this if he had residuals from the ankle injuries noted in service.   

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the Veteran's claim for service connection for a right ankle disorder.  The VA examination did not address with sufficient clarity the question of whether any current right ankle disorder is related to service, because it did not appropriately address the evidence of continuity of symptomatology in the June 2007 clinical note.  The Veteran also made similar assertions during his April 2012 hearing.   In addition, the examiner did not provide a rationale for the finding that the Veteran should not have been able to walk 5 miles in a day if he had chronic residuals from an in-service right ankle injury.  Consequently, the Board finds that a new VA examination of the Veteran's right ankle is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran also contends that his left ankle and bilateral knee disorders had their onset during his active military service his service.  In light of the STRs, the Veteran's assertions that he first observed ankle and knee pain during service, and the post-service medical evidence of left ankle and bilateral knee pain, the Board finds that an examination should be scheduled on remand to comment on the medical probabilities that any currently diagnosed left ankle and/or bilateral knee disorders originated as a result of the Veteran's period of active military service.  Id.

In this regard, the Board acknowledges that, at the April 2012 hearing, the Veteran asserted that his bilateral knee disorders may be proximately due to, or caused by, his ankle problems.  Under 38 C.F.R. §  3.310(a), establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by, or (b) proximately aggravated by, a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448 (holding that 38 C.F.R. § 3.310 authorizes a grant of service connection not only for disability caused by a service-connected disability, but for the extent of additional disability resulting from aggravation of a nonservice-connected disability by a service-connected disability).  Accordingly, a definitive medical opinion on this theory of entitlement is also needed-particularly in light of the fact that the issue of entitlement to service connection for right and left ankle disabilities remains in appellate status.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, supra.

In this regard, the Board notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform to the United States Court of Appeals for Veterans Claims (Court) decision in Allen.  This regulatory amendment will need to be addressed on Remand-particularly because the regulatory revision adds a "baseline level of severity" requirement for the nonservice-connected disability.  See 38 C.F.R. § 3.310(b) (2011).

Also on Remand, proper notice with respect to service connection on a secondary basis must be provided.  See id.; see also Allen, supra. 

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a corrective VCAA notice letter pertaining to the issue of entitlement to service connection for a bilateral knee disorder, as secondary to a service-connected disability.

2.  After obtaining the Veteran's written authorization, contact the Bristol Medical Center and request that all records of any post-service treatment that the Veteran may have received for his right and/or left ankles be provided for inclusion in the claims folder.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.

3.  Contact the Mountain Home VAMC and request that all records of the Veteran's treatment at that facility since July 2009 be provided for inclusion with the claims folder.  The VAMC should also provide the April 2007 X-ray report of the Veteran's right knee.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

4.  Obtain and associate with the claims folder any Vocational Rehabilitation File for the Veteran that may exist.  

5.  Request from SSA all records associated with the Veteran's disability claim, including all disability determinations and all medical records considered in making those determinations.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

6.  Then, schedule the Veteran for an appropriate examination, by an examiner different from the one who conducted his July 2009 examination, to determine the nature, extent, and etiology of any ankle and/or knee disorders that the Veteran may have.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  

Following a review of the record and an examination of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any ankle or knee disorder had its (their) clinical onset in service or is (are) otherwise related to the Veteran's military service.  In rendering this opinion, the examiner must address the Veteran's assertions regarding in-service incurrence of these injuries (as documented in the STRs, as discussed herein) and a continuity of symptomatology therefrom, including the lay assertions regarding the onset, frequency, and severity of symptoms.  [The examiner is hereby advised that the Veteran is competent to report the onset, frequency, and severity of symptoms that are capable of lay observation, such ankle or knee pain, swelling, locking, giving way, or similar symptoms.]  

If the examiner finds that any diagnosed right or left knee disorder did not have a clinical onset during service, or is not otherwise related to his military service, the examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any diagnosed right or left knee disorder was (were) caused or aggravated (permanently worsened beyond its normal progression) by any diagnosed ankle disability.  [If the examiner determines that any diagnosed right or left knee disability was (or were) aggravated by a diagnosed ankle disability, the examiner should quantify the approximate degree of aggravation.]  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.
If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

7.  Then, readjudicate the issues of entitlement to service connection for a right ankle disability, to include bursitis; entitlement to service connection for a left ankle disability; and entitlement to service connection for a bilateral knee disorder, to include as secondary to a service-connected disability.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with an SSOC.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


